
	
		III
		112th CONGRESS
		2d Session
		S. RES. 423
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2012
			Mrs. Murray (for herself
			 and Ms. Cantwell) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating Western Washington
		  University for winning the 2012 National Collegiate Athletic Association
		  Division II Men’s Basketball Championship.
	
	
		Whereas, on March 24, 2012, for the first time in the
			 110-year history of the Western Washington University men’s basketball program,
			 the Western Washington University Vikings won the National Collegiate Athletic
			 Association (commonly referred to as the NCAA) Division II Men’s
			 Basketball Championship with a victory over the University of Montevallo by a
			 score of 72 to 65;
		Whereas Western Washington University guard John Allen,
			 one of the most accurate free-throw shooters in the country, with a free-throw
			 percentage of 88.7 percent, made 4 free throws in a row to end a late comeback
			 by the University of Montevallo in the fourth quarter;
		Whereas the Vikings finished the 2012 season with an
			 impressive record of 31 wins and 5 losses;
		Whereas head coach Brad Jackson was named the National
			 Association of Basketball Coaches Division II Coach of the Year;
		Whereas the members of the 2012 Western Washington
			 University men’s basketball team are excellent representatives of a university
			 that, as one of the premier academic institutions in the State of Washington,
			 produces many outstanding student-athletes, leaders, and scholars; and
		Whereas the members of the 2012 Western Washington
			 University men’s basketball team have brought great honor to themselves, their
			 families, Western Washington University, and the State of Washington: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)congratulates
			 Western Washington University for winning the 2012 National Collegiate Athletic
			 Association Division II Men’s Basketball Championship;
			(2)recognizes the
			 achievements of the players, coaches, students, and staff whose hard work and
			 dedication helped Western Washington University win the championship;
			 and
			(3)respectfully
			 requests that the Secretary of the Senate transmit an enrolled copy of this
			 resolution to—
				(A)Bruce Shepard,
			 President of Western Washington University;
				(B)Lynda Goodrich,
			 Director of Athletics of Western Washington University; and
				(C)Brad Jackson,
			 head coach of the Western Washington University men’s basketball team.
				
